Citation Nr: 1731638	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  08-28 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability, including residuals of a healed fracture, second lumbar vertebra.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1967 to March 1969, including combat service in the Republic of Vietnam from September 1967 to January 1968, and his decorations include the Combat Infantryman Badge and the Purple Heart Medal.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that, in part, continued a 10 percent rating for the Veteran's service-connected lumbar spine disability.  

The case was previously before the Board in June 2012 and July 2014 when, in part, it was remanded for additional development.  

During the pendency of this appeal, in an August 2015 rating decision, the RO awarded an increased (20 percent) rating for the Veteran's service-connected lumbar spine disability, effective November 30, 2006 (date of claim); the issue has been characterized accordingly.  The August 2015 rating decision also awarded separate 10 percent ratings for right lower extremity radiculopathy of the sciatic and femoral nerves, effective December 21, 2012.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for a lumbar spine disability, and TDIU prior to December 21, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Effective December 21, 2012, the Veteran's service-connected disabilities preclude substantially gainful employment.  
CONCLUSION OF LAW

Effective December 21, 2012, the criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran contends that he is entitled to a TDIU rating based on his service-connected disabilities.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

For the period since December 21, 2012, the Veteran's service-connected disabilities are lumbar spine disability, diabetes mellitus, tinnitus, left ear hearing loss, coronary artery disease, posttraumatic stress disorder (PTSD), and right lower extremity radiculopathy of the sciatic and femoral nerves (secondary to service-connected lumbar spine disability).  The Veteran has combined schedular ratings of 70 percent from December 21, 2012, 80 percent from July 28, 2014, and 90 percent from October 27, 2015.  Accordingly, the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) effective from December 21, 2012.  

The evidence shows that the Veteran's occupational history includes working as a painter and as a truck driver (for approximately 30 years).  See June 2008 VA treatment record.  It is unclear the Veteran's educational background, but according to his accounts, he quit going to school in the 7th grade.  Id.  The Veteran was last gainfully employed in 2005 when he lost his job because the trucking company closed down and he could not find any employment.  See January 2007 VA spine examination.  

The pertinent evidence of record includes a July 2012 VA PTSD examination wherein it was noted the Veteran's symptoms include a depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  A July 2012 VA audiological examination noted the Veteran's complaint of difficulty hearing in all listening situations.  On July 2012 VA back conditions examination, the Veteran reported that with flare-ups he has difficulty walking and driving for prolonged periods.  It was also noted he had occasional use of a cane due to his back pain.  In a December 2012 statement, the Veteran reported he had to pay someone to take him to the Columbia VA Medical Center for testing because he could not drive that far.  As early as February 2013, private treatment records show the Veteran receiving epidural steroid injections for his back pain.  January 2015 VA diabetes examination indicated the Veteran's diabetes was treated by a restricted diet and prescribed oral hypoglycemic agents.  It was indicated the Veteran's diabetes causes fatigue, weakness, and the inability to walk more than 50 yards or stand for more than 5 minutes.  On June 2015 VA back conditions examination, the Veteran reported stiffness in his lower back with prolonged standing, walking, and sitting for long car rides.  Moreover, it was noted that the Veteran had constant use of a cane for support for his back and balance with walking.  And on November 2015 VA heart conditions examination, it was found the Veteran's metabolic equivalent (MET) level was 1 to 3, consistent with activities such as eating, dressing, taking a shower, and slow walking for 1 to 2 blocks.  While the examiner opined that the limitation in METs level was due to multiple medical conditions, including his heart disability, it was also opined it was not possible to accurately estimate the percent of METs limitation attributable to each medical condition.  In addition, the examiner opined that the Veteran's physical activity was hindered by malaise, fatigue, and lower energy level, although sedentary activity would not be affected.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment at least effective from December 21, 2012.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).   
Based on the evidence presented in this case, the Board finds that the preponderance of the evidence supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the Veteran's post-service work experience has almost entirely been working as a truck driver, employment that requires prolonged sitting and various degrees of physical involvement and labor.  In addition, the evidence shows difficulty with prolonged driving and sitting due to his service-connected disabilities, so severe as to require, at least occasionally, the need for other individuals to transport him for medical treatment.  The Board also finds significant that in April 2016 correspondence, he stated he was so tired due to his service-connected disabilities that he could no longer help his wife, who is disabled, and that the pain and stiffness in his back and legs was debilitating.  For the limited purpose of this appeal, the Board finds no reason to question the Veteran's credibility as to his current physical well-being, or the symptomatology and impairment caused by his service-connected disabilities.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his disabilities, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating effective from December 21, 2012.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).


ORDER

Subject to the applicable laws and regulations governing the payment of monetary awards, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted effective from December 21, 2012.  



REMAND

Regarding the claim for an increased rating for a lumbar spine disability, the Board notes that the Veteran has been afforded numerous VA examinations throughout the course of the appeal, to include in January 2007, June 2008, July 2012, and June 2015.  During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations including joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Notably, the most recent VA examination in June 2015 did not include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Accordingly, a new VA examination is warranted.  Id.  

In addition, under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), notes following the General Rating Formula criteria provide that associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Currently, the Veteran has separate 10 percent ratings for right lower extremity radiculopathy of the sciatic and femoral nerve.  See August 2015 rating decision.  While there is conflicting evidence as to the nature of the Veteran's left lower extremity neurologic disability, the evidence indicates that he does indeed have a left lower extremity neurologic disability that is related to his service-connected lumbar spine disability.  See, e.g., January 2015 VA diabetes mellitus and peripheral neuropathy examinations (finding bilateral lower extremity diabetic peripheral neuropathy); February 2015 VA Addendum opinion (opining it was less likely the Veteran has a lower extremity neuropathic diagnosis connected to his diabetes, and that his symptoms were more likely related to lumbar radiculopathy only); cf. June 2015 VA back conditions examination (finding decreased light touch testing at the lower leg/ankle and foot/toes, bilaterally, positive straight leg testing bilaterally, but only diagnosing right lower extremity radiculopathy of the sciatic and femoral nerve (but without indicating the severity of such)).  Accordingly, inasmuch as it is clear that the Veteran has a bilateral lower extremity neurologic disability, the nature and severity of such should be addressed on examination.  
Regarding the claim for TDIU prior to December 21, 2012, the Board notes that many of the Veteran's service-connected disabilities were last evaluated in 2015, or earlier.  Hence, the Board finds that the Veteran should be afforded contemporaneous VA examination(s) to assess the manifestations and severity of his service-connected disabilities.  Moreover, the claim for TDIU prior to December 21, 2012 is inextricably intertwined with the claim remaining on appeal, and appellate consideration of entitlement to TDIU prior to December 21, 2012 is deferred pending resolution of the remaining claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he identify any and all outstanding relevant VA and private treatment records.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with the claims file (particularly VA treatment records dated since February 2016).  Any negative responses should be in writing and associated with the claims file.   

2. Schedule the Veteran for an examination to determine the current nature, extent, and severity of his lumbar spine disability.  All appropriate tests should be conducted, to include active and passive range of motion studies, and in weight-bearing and nonweight-bearing, expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  If possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back (i.e., the extent of his pain-free motion).  

The examiner should also express an opinion as to whether pain in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting, if feasible, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.  

The examiner should also identify any neurologic impairment related to his lumbar spine disability, to specifically include the nature and severity of any right or left lower extremity neurologic disability.  The examiner is asked to review the January 2015 diabetes and peripheral nerves examinations, the February 2015 addendum opinion, and the abnormal findings in the June 2015 examination.  If the examiner finds no neurologic impairment of the left lower extremity, an opinion should be provided explaining why, reconciling such opinion with the above-noted examination findings and opinions.  

If possible, the examiner should state whether the lumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

A detailed rationale for any opinion expressed should be provided.  If an opinion cannot be rendered without resort to speculation, that should be explained.  

3. After completing the above and associating any outstanding treatment records with the claims file, schedule the Veteran for an appropriate VA examination(s) to assess the manifestations and severity of his service-connected disabilities.  All appropriate tests should be conducted.  All opinions expressed should be accompanied by supporting rationale.

4. Then readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a Supplemental Statement of the Case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


